OPINION — AG — *** STATE ELECTION BOARD — FILING — CANDIDATES ** 26 O.S. 162 [26-162] HOLDS THAT STATE OFFICERS MUST FILE WITH THE STATE ELECTION BOARD, WHILE COUNTY OFFICERS MUST FILE WITH THE COUNTY ELECTION BOARD. ALTHOUGH THE SUPREME COURT HAS HELD THAT SUPERIOR JUDGES WERE STATE OFFICERS, THE A.G. OFFICE RENDERED AN OPINION IN 1937 HOLDING THAT SUPERIOR JUDGES SHOULD FILE WITH THE COUNTY ELECTION BOARD, AS WE WERE ELECTED ON A COUNTY WIDE BASIS. . . DO WE NOW FILED WITH THE COUNTY ELECTION BOARD OR THE STATE ELECTION BOARD ? — THEY SHOULD FILE WITH THE COUNTY ELECTION BOARD. (JUDGES, FILED, CANDIDATES, FILING, NOTIFICATION, STATE OFFICERS, PUBLIC OFFICER, ELECTION) CITE: 20 O.S. 141.1 [20-141.1], 26 O.S. 162 [26-162], OPINION NO. JUNE 27, 1930 — LUTTRELL, 26 O.S. 401 [26-401] (FRED HANSEN)